XjIttle, J.
1. When a certified copy of a deed is tendered in evidence,, and a showing is made from which it may reasonably be inferred’ that the original is in the custody of a person beyond the limits of this State, who is not a party to the pending case, the foundation for' the introduction of the secondary evidence is well laid.
32. A sworn answer to a petition for injunction may, at an interlocutory-hearing, be considered by the judge as' evidence, though offered as-*505such without tendering therewith the plaintiff’s petition, and though not offered at all until after the evidence in the case had been formally closed.
Submitted June 15,
Decided July 19, 1898.
Petition for injunction. Before Judge Kimsey. Haber-sham county. March 8, 1898.
J. O. Edwards and O. L. Bass, for plaintiff.
George P. Erwin, for defendants.
3. Even if any error was committed in admitting testimony in the defendant’s behalf, the evidence as to the admissibility of which there could he no doubt warranted the judgment denying the injunction.

Judgment affirmed.


All the Justices concurring.